PER CURIAM.
The trial court correctly entered a final summary judgment on appellant’s claim for defamation where it was not brought within two years of the publication of the defamatory statement. Wagner, Nugent, Johnson, Roth, Romano, Erikson & Kupfer, P.A. v. Flanagan, 629 So.2d 113 (Fla.1993). Where no abuse of discretion appears, we will not disturb the ruling of the trial court denying the motion to dissolve the injunction. United States Mfg. & Galvanizing Corp. v. Renfrow, 592 So.2d 1216 (Fla. 3d DCA 1992).
Affirmed.